         Case 2:19-cv-05407-NIQA Document 20 Filed 07/01/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KYLE A. ARNOLD                               :
     Plaintiff                               :
                                             :
       v.                                    :      CIVIL ACTION NO. 19-CV-5407
                                             :
G.E.O. GEORGE W. HILL                        :
CORRECTIONS, et al.,                         :
      Defendants                             :

                                            ORDER

       AND NOW, this 1st day of July 2020, upon consideration of Plaintiff Kyle A. Arnold’s

pro se Complaint (ECF No. 2), it is ORDERED that:

       1.      Arnold’s claims against SCI-Phoenix and his claims based on lost or destroyed

personal property and for violation of Article I Section 14 of the Pennsylvania Constitution are

DISMISSED, WITH PREJUDICE.

       2.      All other claims in the Complaint, with the exception of the excessive force claim

against Defendant Sgt. Bower, are DISMISSED, WITHOUT PREJUDICE, for failure to state

a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons set forth in the accompanying

Memorandum.

       3.      Arnold may file an amended complaint within thirty (30) days of the date of this

Order. Any amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and shall state the

basis for Arnold’s claims against each defendant. The amended complaint must also provide as

much identifying information for the defendants as possible. Arnold may refer to a defendant by

last name only if that is the only identifying information possessed. If Arnold wishes to name

individuals for whom he does not have any identifying information, he may refer to those
          Case 2:19-cv-05407-NIQA Document 20 Filed 07/01/20 Page 2 of 2




individuals as John Doe #1, John Doe #2, etc.1 The amended complaint shall be a complete

document that does not rely on the initial Complaint or other papers filed in this case to state a

claim. When drafting his amended complaint, Arnold should be mindful of the Court’s reasons

for dismissing the claims in his initial Complaint as explained in the Court’s Memorandum. Upon

the filing of an amended complaint, the Clerk shall not make service until so ORDERED by the

Court.

         4.    The Clerk of Court is DIRECTED to send Arnold a blank copy of the Court’s form

complaint for a prisoner filing a civil rights action bearing the above civil action number. Arnold

may use this form to file his amended complaint if she chooses to do so.

         5.    If Arnold does not wish to amend his Complaint and instead intends to stand on his

Complaint as originally pled, his Complaint will be served on Defendant Sgt. Bower only.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court




1
 Without the name of at least one individual or entity, however, the Court may be unable to
direct service of any amended complaint that Arnold may file.
